Filed 7/29/14 P. v. Dumont CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (El Dorado)
                                                            ----




THE PEOPLE,                                                                                  C074937

                   Plaintiff and Respondent,                                   (Super. Ct. No. P12CRF0264)

         v.

RALPH EUGENE DUMONT,

                   Defendant and Appellant.




         Counsel for defendant Ralph Eugene Dumont has filed an opening brief that sets
forth the facts of the case and asks this court to review the record and determine whether
there are any arguable issues on appeal.1 (People v. Wende (1979) 25 Cal. 3d 436.)




1      Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.

                                                             1
Finding no arguable error that would result in a disposition more favorable to defendant,
we affirm the judgment.
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
       At approximately 12:30 a.m. on May 9, 2012, officers were dispatched to
defendant’s residence in response to a disturbance call. Defendant had been intoxicated,
yelling and screaming, and threatening to “slit [his wife’s] throat and kill her.”
Defendant was charged with making criminal threats and it was alleged he served a prior
prison term. (Pen. Code, §§ 422, 667.5.)
       On June 11, 2012, defendant pled no contest to making criminal threats and was
placed on probation on the condition, inter alia, that he obey all laws. The trial court
ordered defendant pay various fines and fees totaling $1,020.
       On November 5, 2012, a petition for revocation of probation was filed, alleging
defendant had committed domestic violence in violation of Penal Code section 243,
subdivision (e)(1). However, on July 25, 2013, the trial court found defendant in
violation of probation based upon his convictions, in El Dorado County case No.
P12CRF0251, for driving under the influence.
       On October 4, 2013, the trial court sentenced defendant to eight months (one-third
the midterm) for making criminal threats, to run consecutively to the nine-year term
previously imposed in El Dorado County case No. P12CRF0251, for an aggregate term
of nine years eight months. The trial court ordered defendant pay the previously imposed
fines in the sum of $1,020, plus a civil assessment and a failure to pay for a total of
$1,327. It also ordered defendant pay a $460 probation report fee. Defendant was
awarded 120 days of presentence custody credit.
       Defendant appeals. His request for a certificate of probable cause was denied.
(Pen. Code, § 1237.5.)



                                              2
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                       ROBIE               , J.



We concur:



      BLEASE                , Acting P. J.



      DUARTE                , J.




                                             3